--------------------------------------------------------------------------------

Exhibit 10.4
 
January 23, 2008


To:                          The Royal Bank of Scotland plc (“RBS”)


cc:                           Greenwich Capital Markets, Inc.
600 Steamboat Road
Greenwich, CT 06830
Attn:  Melizza Stotler
Tel: (203) 618-2576
Fax: (203) 618-2580


From:                     FORD CREDIT AUTO OWNER TRUST 2008-A
c/o U.S. Bank Trust National Association,
   as Owner Trustee
300 Delaware Avenue, Ninth Floor
Wilmington, Delaware 19801
Attention: Corporate Trust Department
Telephone:  (302) 552-3200
Facsimile:  (302) 552-3129


Re: Interest Rate Swap Reference No D16590249.FRONT


Ladies and Gentlemen:


The purpose of this letter agreement is to confirm the terms and conditions of
the Swap Transaction entered into between RBS (“Party A”) and Ford Credit Auto
Owner Trust 2008-A (“Party B”) on the Trade Date listed below (the
“Transaction”).  This letter constitutes a “Confirmation” as referred to in the
Agreement specified below.


The definitions and provisions contained in the 2006 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.) are
incorporated into this Confirmation. For these purposes, all references in those
Definitions to a “Swap Transaction” will be deemed to apply to the Transaction
referred to herein.  In the event of any inconsistency between those Definitions
and this Confirmation, this Confirmation will govern.


1. This Confirmation supplements, forms part of, and is subject to, the ISDA
Master Agreement and the Schedule thereto, both dated as of January 23, 2008,
between you and us (as amended, supplemented or otherwise modified from time to
time, the “Agreement”).  All provisions contained in the Agreement govern this
Confirmation except as expressly modified below.  Other capitalized terms used
herein and not otherwise defined will have the meanings given them in the
Indenture referred to in the Agreement.   In the event of any inconsistency
between those terms and this Confirmation, this Confirmation will govern.


2.  The terms of the particular Transaction to which this Confirmation relates
are as follows:


 
Party A:
RBS.



 
Party B:
Ford Credit Auto Owner Trust 2008-A



 
Trade Date:
January 15, 2008.


--------------------------------------------------------------------------------



 
Effective Date:
January 23, 2008.



 
Notional Amount:
For the first Calculation Period (from and including, January 23, 2008, to but
excluding February 15, 2008), the Notional Amount of this Transaction for
purposes of calculating payments due by either party on the first Payment Date
will be $225,000,000.00. With respect to any subsequent Calculation Period up
through and including the Calculation Period ending on but excluding April 15,
2012, the Notional Amount will be the Note Balance of the Class A-3b Notes
(after giving effect to all amounts paid on the Payment Date that is the first
day of such Calculation Period) as stated on the Servicer’s monthly investor
report relating to such Payment Date (the “Actual Balance”).  Party B will
determine the Notional Amount and will inform Party A of such determination by
the twelfth day of each calendar month using the aggregate outstanding principal
balance for the Class A-3b Notes prior to giving effect to any payments of
principal of Class A-3b Notes on the following Payment Date, as shown in the
Servicer's monthly investor report relating to such Payment Date.



 
Termination Date:
The earlier of April 15, 2012, and the date the aggregate outstanding principal
balance of the Class A-3b Notes has been reduced to zero.



Fixed Amounts


 
Fixed Rate Payer:
Party B.



Fixed Rate Payer
 
Payment Date:
The 15th day of each calendar month, subject to adjust­ment in accordance with
the Following Business Day Convention.



 
Period End Date:
The 15th day of each calendar month, with No Adjust­ment.  (This means that each
Calculation Period for the Fixed Amount will have 30 days, except for the
Initial Calculation Period, which will commence on January 23, 2008, and end on
and excluding February 15, 2008.)



 
Fixed Rate:
3.90%



Fixed Rate Day
Count Fraction:                            30/360
 
Floating Amounts
 
Floating Rate Payer:                    Party A.


--------------------------------------------------------------------------------



Floating Rate Payer
 
Payment Dates:
The 15th day of each calendar month, subject to adjust­ment in accordance with
the Following Business Day Convention.





Floating Rate for
Initial Calculation
 
Period:
To be determined by Linear Interpolation of 2 Week LIBOR and 1 Month LIBOR on
January 21, 2008 (excluding spread)



Floating Rate Option:                 USD-LIBOR-BBA.


 
Designated Maturity:
One month.



 
Spread:
Plus 0.80%



Floating Rate Day
 
Count Fraction:
Actual/360.



 
Reset Dates:
The first day of each Floating Rate Payer Calculation Period.



 
Business Days:
New York and Delaware.





3.  Account Details


 
Payments to Party A:
The Royal Bank of Scotland Financial Markets Fixed Income and Interest Rate
Derivative Operations



London SWIFT RBOSGB2RTCM
with JPMorgan Chase Bank New York CHASUS33
ABA # 021000021
Account Number 400930153




 
Payments to Party B:
The Bank of New York

ABA # 021000018
Acct #  111-565
Attn:  John Rooney
For further credit to:  Ford Credit Auto Owner Trust 2008-A Collection Acct TAS
#879524


Party A Operations


--------------------------------------------------------------------------------




 
Contact:
RBS Financial Markets

Level 4
135 Bishopsgate
London, EC2M 3UR
Attention: Swaps Administration
Fax: 020 7085 5050
Phone: 020 7085 5000


Party B Operations
 
Contact:
Ford Credit Auto Owner Trust 2008-A

c/o U.S. Bank Trust National Association, as Owner Trustee
300 Delaware Avenue, Ninth Floor
Wilmington, Delaware 19801
Attn:  Corporate Trust Administration
Telephone: (302) 552-3102
Fax:  (302) 552-3129


with copies to:
 
The Bank of New York,
   as Indenture Trustee for
   Ford Credit Auto Owner Trust 2008-A
101 Barclay Street
Floor 8 West
New York, New York 10286
Attn: Structured Finance Services -
Asset Backed Securities, Ford 2008-A
Telephone: (212) 815-4389
Fax:  (212) 815-2493;


and


Ford Motor Credit Company LLC
c/o Ford Motor Company
WHQ, One American Road
Suite 801-C1
Dearborn, Michigan  48126
Attention:  Securitization Operations Supervisor
Telephone: (313) 206-5899
Fax: (313) 390-4133


4. Agency Role of Greenwich Capital Markets, Inc.  This Transaction has been
entered into by Greenwich Capital Markets, Inc., as agent for The Royal Bank of
Scotland plc.  Greenwich Capital Markets, Inc. has not guaranteed and is not
otherwise responsible for the obligations of Party A under this Transaction.


--------------------------------------------------------------------------------



Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to us.

 
Best Regards,




FORD CREDIT AUTO OWNER TRUST 2008-A


 
By:
U.S. BANK TRUST NATIONAL ASSOCIATION,

not in its individual capacity
but solely as Owner Trustee




By:  /s/ Nicole Poole
Name:  Nicole Poole
Title:  Vice President




THE ROYAL BANK OF SCOTLAND PLC


 
By:
Greenwich Capital Markets, Inc., its agent



By: /s/ Deborah Pfeifer
Name:  Deborah Pfeifer
Title:  Vice President




[SIGNATURE PAGE FOR CLASS A-3B FRONT END SWAP CONFIRM]
 
 

--------------------------------------------------------------------------------